NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-4197
                                      ___________

                                SLAWOMIR OBARSKI,
                                           Appellant

                                           v.

                             CLIENT SERVICES, INC.
                      ____________________________________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                        (D.C. Civil Action No. 2-13-cv-02271)
                     District Judge: Honorable William J. Martini
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 11, 2014

                  Before: SMITH, GARTH and ROTH, Circuit Judges

                           (Opinion filed: February 12, 2014)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

      Slawomir Obarski, proceeding pro se, appeals from the District Court’s October 7,

2013, order granting Client Services, Inc.’s (“CSI”) motion to dismiss the second

amended complaint. For the following reasons, we will affirm.
         The facts being well-known to the parties, we set forth only those pertinent to this

opinion. CSI, a debt collector, sent Obarski a collection letter in April, 2011, demanding

payment on his delinquent Citibank credit card. At the same time, CSI made a hard

inquiry on Obaski’s credit report.1 Obarksi alleged that CSI violated the Fair Credit

Reporting Act (“FCRA”) by making that hard inquiry, which appeared on his credit

report from April, 2011, through April, 2013. The District Court disagreed, finding that

CSI had a permissible purpose for running the hard inquiry. (Dkt. No. 6.) It also found

that Obarski failed to plead a violation of the FCRA because he never alleged that CSI

told a credit reporting agency about his debt.2 CSI’s Rule 12(b)(6) motion to dismiss was

granted and Obarski’s complaint was dismissed with prejudice. (Dkt. No. 17.)

         We have jurisdiction pursuant to 28 U.S.C. §1291. We exercise plenary review

over a district court’s order dismissing a complaint for failure to state a claim. Gelman v.

State Farm Mut. Auto. Ins. Co., 583 F.3d 187, 190 (3d Cir. 2009).

         We agree with the District Court that CSI ran the hard inquiry with a permissible

purpose, that is, the “review or collection of an account” of the consumer. 15 U.S.C.

§1681b(a)(3)(A). We also agree that nowhere did Obarski allege that CSI provided a

credit reporting agency “any item of information in dispute . . . .” 15 U.S.C. § 1681i

(a)(2)(A); see also 15 U.S.C. § 1681s-2(B). While we recognize Obarski’s displeasure



1
    A “hard inquiry” is a credit report check that may lower an individual’s credit score.
2
    Obarski was twice granted leave to amend his complaint.
                                             2
with the fact of the hard inquiry appearing on his credit report, we perceive no error in the

District Court’s conclusion that he failed to allege any violation of the FCRA.3




3
 Obarski even states in his brief that he “did not explicitly allege in his complaint that
[CSI] reported information about alleged debt, because he had no evidence of that.”
(Appellant’s Br. p. 5.)
                                              3